      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 1 of 15




1
     Russell S. Thompson, IV (029098)
     Thompson Consumer Law Group, PLLC
2    5235 E. Southern Ave., D106-618
     Mesa, AZ 85206
3
     Telephone: (602) 388-8898
4    Facsimile: (866) 317-2674
     rthompson@ThompsonConsumerLaw.com
5
     Attorneys for Plaintiff
6
                              UNITED STATES DISTRICT COURT
7
                               FOR THE DISTRICT OF ARIZONA
8
     David Dees, on behalf of himself and all) Case No.
9
     others similarly situated,              )
10                                           ) CLASS ACTION COMPLAINT AND
     Plaintiff,                              ) TRIAL BY JURY DEMAND
11
                                             )
12          vs.                              )
                                             )
13
     E-Service, Inc.,                        )
14                                           )
     Defendant.                              )
15

16                                   NATURE OF ACTION
17
           1.     Plaintiff David Dees (“Plaintiff”) brings this class action on behalf of himself
18
     and all others similarly situated against Defendant E-Service, Inc. (“Defendant”) under the
19

20   Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

21                       JURISDICTION, STANDING, AND VENUE
22
           2.     This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C.
23

24   § 1331.

25         3.     Plaintiff has Article III standing to bring this action, as it seeks to redress
26
     conduct by Defendant that caused Plaintiff to suffer intangible harms, which Congress has
27

28   made legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S. Ct.




                                        Class Action Complaint - 1
       Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 2 of 15




1
     1540, 1549, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016) (Congress is “well

2    positioned to identify intangible harms that meet minimum Article III requirements,” and
3
     thus “may ‘elevat[e] to the status of legally cognizable injuries concrete, de facto injuries
4
     that were previously inadequate in law.’” (quoting Lujan v. Defs of Wildlife, 504 U.S. 555,
5

6    578 (1992)); Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467,
7
     at *3 (N.D. Ill. July 11, 2016) (“Without the protections of the FDCPA, Congress
8
     determined, the ‘[e]xisting laws and procedures for redressing these injuries are inadequate
9

10   to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).
11
            4.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the
12
     acts and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff
13

14   resides in this district, and where Defendant transacts business in this district.
15
                      THE FAIR DEBT COLLECTION PRACTICES ACT
16
            5.      Congress enacted the FDCPA in order to eliminate “abusive debt collection
17

18   practices by debt collectors [and] to insure that those debt collectors who refrain from using
19
     abusive debt collection practices are not competitively disadvantaged.” Clark v. Capital
20
     Credit & Collection Servs., Inc., 460 F.3d 1162, 1179-80 (9th Cir. 2006) (citing 15 U.S.C.
21

22   § 1692(e)).

23          6.      To protect consumers and ensure compliance by debt collectors, “the FDCPA
24
     is a strict liability statute.” McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637 F.3d
25

26   939, 948 (9th Cir. 2011).

27          7.      Strict liability enhances “the remedial nature of the statute,” and courts are
28
     “to interpret it liberally” to protect consumers. Clark, 460 F.3d at 1176.


                                           Class Action Complaint - 2
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 3 of 15




1
            8.     In addition, by making available to prevailing consumers both statutory

2    damages and attorneys’ fees, Congress “clearly intended that private enforcement actions
3
     would be the primary enforcement tool of the Act.” Baker v. G.C. Servs. Corp., 677 F.2d
4
     775, 780-81 (9th Cir. 1982); see also Tourgeman v. Collins Fin. Servs., Inc., 755 F.3d 1109,
5

6    1118 (9th Cir. 2014).
7
            9.     Violations of the FDCPA are assessed under the least sophisticated consumer
8
     standard which is “‘designed to protect consumers of below average sophistication or
9

10   intelligence,’ or those who are ‘uninformed or naïve,’ particularly when those individuals
11
     are targeted by debt collectors.” Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055, 1061
12
     (9th Cir. 2011) (quoting Duffy v. Landberg, 215 F.3d 871, 874-75 (8th Cir. 2000)).
13

14          10.    “An FDCPA Plaintiff need not even have actually been misled or deceived
15
     by the debt collector’s representation; instead, liability depends on whether the
16
     hypothetical ‘least sophisticated debtor’ likely would be misled.” Tourgeman, 755 F.3d at
17

18   1117-18 (emphasis in original).
19
            11.    “[B]ecause the FDCPA is a remedial statute aimed at curbing what Congress
20
     considered to be an industry-wide pattern of and propensity towards abusing debtors, it is
21

22   logical for debt collectors—repeat players likely to be acquainted with the legal standards
23
     governing their industry—to bear the brunt of the risk.” Clark, 460 F.3d at 1171-72; see
24
     also FTC v. Colgate–Palmolive Co., 380 U.S. 374, 393 (1965) (“[I]t does not seem unfair
25

26   to require that one who deliberately goes perilously close to an area of proscribed conduct

27   shall take the risk that he may cross the line.”) (internal quotations omitted).
28




                                          Class Action Complaint - 3
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 4 of 15




1
                                                PARTIES

2           12.      Plaintiff is a natural person who at all relevant times resided in the State of
3
     Arizona, County of Maricopa, and City of Peoria.
4

5
            13.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

6           14.      Defendant is an entity who at all relevant times was engaged, by use of the
7
     mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as
8

9
     defined by 15 U.S.C. § 1692a(5).

10          15.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
11
                                     FACTUAL ALLEGATIONS
12

13
            16.      Plaintiff is a natural person allegedly obligated to pay a debt.

14          17.      Plaintiff’s alleged obligation arises from a transaction in which the money,
15
     property, insurance, or services that are the subject of the transaction were incurred
16

17
     primarily for personal, family, or household purposes—namely, personal dental services

18   (the “Debt”).
19
            18.      Defendant uses instrumentalities of interstate commerce or the mails in a
20

21
     business the principal purpose of which is the collection of any debts.

22          19.      Defendant regularly collects or attempts to collect, directly or indirectly,
23
     debts owed or due, or asserted to be owed or due, another.
24

25
            20.      In connection with the collection of the Debt, Defendant sent Plaintiff initial

26   written communication dated May 28, 2019.
27

28




                                           Class Action Complaint - 4
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 5 of 15




1
            21.    A true and correct copy of Defendant’s May 28, 2019 letter is attached as

2    Exhibit A.
3
            22.    Defendant’s May 28, 2019 letter purports to contain the notices required in
4

5
     an initial communication by 15 U.S.C. § 1692g(a). See Exhibit A.

6           23.    However, Defendant’s May 28, 2019 letter states: “If you do notify us of a
7
     dispute, we will obtain verification of the debt and mail it to you.” Exhibit A.
8

9
            24.    Defendant’s May 28, 2019 letter fails to inform Plaintiff, or the least

10   sophisticated consumer, that the right to verification is triggered only through written
11
     dispute. Compare § 1692g(a)(4), with Exhibit A.
12

13
            25.    In connection with the collection of the Debt, Defendant sent Plaintiff a

14   subsequent written communication dated June 4, 2019.
15
            26.    A true and correct copy of Defendant’s June 4, 2019 letter is attached as
16

17
     Exhibit B.

18          27.    Defendant’s June 4, 2019 letter states, in relevant part:
19
            THIS ACCOUNT CAN BE SETTLED BY IMMEDIATE PAYMENT.
20

21
            WE ARE ADVISING OUR CLIENT THAT THE ENTIRE CLAIM BE
            FORWARDED FOR DIRECT ACTION IF PAYMENT IS NOT
22          RECEIVED WITHIN THE TIME FRAME STATED.
23
     Exhibit B (emphasis in original).
24
            28.    Defendant’s demand for immediate payment and threat of “direct action” if
25

26   payment is not immediately received overshadowed Plaintiff’s, or the least sophisticated
27   consumer’s, right to dispute and request verification of the Debt within the 30 day time
28
     period. See 15 U.S.C. § 1692g(b).


                                         Class Action Complaint - 5
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 6 of 15




1
            29.    In connection with the collection of the Debt, Defendant sent Plaintiff a third

2    written communication dated June 13, 2019.
3
            30.    A true and correct copy of Defendant’s June 13, 2019 letter is attached as
4

5
     Exhibit C.

6           31.    Defendant’s June 13, 2019 letter states, in relevant part:
7
            DUE TO YOUR REFUSAL TO PAY FROM NUMEROUS COLLECTION
8           ATTEMPTS YOU HAVE LEFT US NO ALTERNATIVE BUT TO
9
            RECOMMEND THAT OUR CLIENT PURSUE ON ONE OR MORE OF
            THE FOLLOWING ACTIONS, IF PAYMENT IS NOT RECEIVED
10          WITHIN 10 DAYS.
11
            1) REFER THE ACCOUNT TO INTENSIVE COLLECTIONS.
12
            2) FORWARD           THE     ACCOUNT           TO      OUR   ATTORNEY    FOR
13
            LITIGATION.
14
            3) REPORT THE AMOUNT TO A NATIONAL CREDIT REPORTING
15
            AGENCY.
16
     Exhibit C (emphasis in original).
17

18          32.    Defendant’s June 13, 2019 letter also overshadows Plaintiff’s, or the least
19
     sophisticated consumer’s, right to dispute and request verification as it threatens Plaintiff
20
     with a list of three adverse consequences if payment is not received within 10 days—which
21

22   is still within the 30 day time period.
23
                                CLASS ACTION ALLEGATIONS
24
            33.    Plaintiff repeats and re-alleges all factual allegations above.
25

26          34.    Defendant’s May 28, 2019 letter is based on a form or template, labeled
27
     NTC/1, used to send an initial collection letter to consumers (hereinafter “Notice #1”).
28




                                          Class Action Complaint - 6
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 7 of 15




1
            35.    Defendant’s June 4, 2019 letter is based on a form or template, labeled

2    NTC/2, used to send subsequent collection letter to consumers (hereinafter “Notice #2”).
3
            36.    Defendant’s June 13, 2019 letter is based on a form or template, labeled
4

5
     NTC/3, used to send subsequent collection letter to consumers (hereinafter “Notice #3”).

6           37.    Upon information and belief, Defendant uses Notice #1, Notice #2, and
7
     Notice #3 to send series of collection letters according to regularly scheduled intervals.
8

9
            38.    Notice #1 purports to provide the disclosure required by 15 U.S.C. §

10   1692g(a)(4) but fails to inform the consumer that the right to verification is triggered only
11
     through written dispute.
12

13
            39.    Upon information and belief, Defendant has used Notice #1 to send initial

14   collection letters to over 40 individuals in the State of Arizona within the year prior to the
15
     filing of the original complaint in this matter.
16

17
            40.    Notice #2 demands immediate payment and threatens further collection

18   activity if payment is not received.
19
            41.    Upon information and belief, Defendant has used Notice #2 to send initial
20

21
     collection letters to over 40 individuals in the State of Arizona within the year prior to the

22   filing of the original complaint in this matter and within less than 30 days from sending the
23
     consumer a letter purporting to provide the disclosures required by 15 U.S.C. § 1692g(a).
24

25
            42.    Notice #3 demands payment within ten days and threatens further collection

26   activity if payment is not received.
27

28




                                            Class Action Complaint - 7
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 8 of 15




1
            43.    Upon information and belief, Defendant has used Notice #3 to send initial

2    collection letters to over 40 individuals in the State of Arizona within the year prior to the
3
     filing of the original complaint in this matter and within less than 20 days from sending the
4
     consumer a letter purporting to provide the disclosures required by 15 U.S.C. § 1692g(a).
5

6           44.    Plaintiff brings this action on behalf of himself and all others similarly
7
     situated. Specifically, Plaintiff seeks to represent the following classes of individuals:
8
            Initial Dun Class:
9
            All persons with an Arizona address to whom Defendant sent a letter based
10          upon Notice #1, within one year before the date of the original complaint, in
            connection with the collection of a consumer debt.
11

12          Overshadowing Class:
            All persons with an Arizona address to whom Defendant, in connection with
13
            the collection of a consumer debt and within one year before the date of the
14          original complaint, (1) sent a letter based upon Notice #2 within 30 days of
            sending a letter purporting to contain the notices required by 15 U.S.C. §
15
            1692g(a); and/or (2) sent a letter based Notice #3 within 20 days of sending
16          a letter purporting to contain the notices required by 15 U.S.C. § 1692g(a).
17
            45.    The classes are averred to be so numerous that joinder of members is
18
     impracticable.
19

20          46.    The exact number of class members is unknown to Plaintiff at this time and
21
     can be ascertained only through appropriate discovery.
22
            47.    The classes are ascertainable in that the names and addresses of all class
23

24   members can be identified in business records maintained by Defendant.
25
            48.    There exists a well-defined community of interest in the questions of law and
26
     fact involved that affect the parties to be represented. These common questions of law and
27

28   fact predominate over questions that may affect individual class members. Such issues



                                          Class Action Complaint - 8
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 9 of 15




1
     include, but are not limited to: (a) the existence of Defendant’s identical conduct particular

2    to the matters at issue; (b) Defendant’s violations of the FDCPA; (c) the availability of
3
     statutory penalties; and (d) attorneys’ fees and costs.
4

5
            49.    Plaintiff’s claims are typical of those of the classes he seeks to represent.

6           50.    The claims of Plaintiff and of the classes originate from the same conduct,
7
     practice, and procedure on the part of Defendant. Thus, if brought and prosecuted
8
     individually, the claims of the members of the class would require proof of the same
9

10   material and substantive facts.
11
            51.    Plaintiff possesses the same interests and has suffered the same injuries as
12
     each class member. Plaintiff asserts identical claims and seeks identical relief on behalf of
13

14   the unnamed class members.
15
            52.    Plaintiff will fairly and adequately protect the interests of the classes and has
16
     no interests adverse to or which directly and irrevocably conflict with the interests of other
17

18   members of the classes.
19
            53.    Plaintiff is willing and prepared to serve this Court and the proposed classes.
20
            54.    The interests of Plaintiff are co-extensive with and not antagonistic to those
21

22   of the absent class members.
23
            55.    Plaintiff has retained the services of counsel who are experienced in
24
     consumer protection claims, as well as complex class action litigation, will adequately
25

26   prosecute this action, and will assert, protect and otherwise represent Plaintiff and all absent
27
     class members.
28




                                          Class Action Complaint - 9
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 10 of 15




1
            56.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) in that

2    Defendant has acted or refused to act on grounds generally applicable to the classes,
3
     making final declaratory or injunctive relief appropriate.
4

5
            57.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) in that the

6    questions of law and fact that are common to members of the classes predominate over any
7
     questions affecting only individual members.
8

9
            58.    Moreover, a class action is superior to other methods for the fair and efficient

10   adjudication of the controversies raised in this Complaint in that: (a) individual claims by
11
     the class members will be impracticable as the costs of pursuit would far exceed what any
12
     one plaintiff or class member has at stake; (b) as a result, very little litigation has
13

14   commenced over the controversies alleged in this Complaint and individual members are
15
     unlikely to have an interest in prosecuting and controlling separate individual actions; and
16
     (c) the concentration of litigation of these claims in one forum will achieve efficiency and
17

18   promote judicial economy.
19
                                        COUNT I
20                           VIOLATION OF 15 U.S.C. § 1692g(a)(4)
21
            59.    Plaintiff repeats and re-alleges each factual allegation contained above.
22
            60.    A key provision of the FDCPA is § 1692g, which requires a debt collector to
23

24   send, within five days of its initial communication with a consumer, a written notice which
25
     provides information regarding the debt and informs the consumer of his or her right to
26
     dispute the validity of the debt, and/or request the name and address of the original creditor,
27

28   within 30 days of receipt of the notice. See 15 U.S.C. § 1692g(a).



                                          Class Action Complaint - 10
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 11 of 15




1
            61.    Congress adopted “the debt validation provisions of section 1692g” to

2    guarantee that consumers would receive “adequate notice” of their rights under the
3
     FDCPA. Wilson v. Quadramed Corp., 225 F.3d 350, 354 (3d Cir. 2000) (citing Miller v.
4
     Payco–General Am. Credits, Inc., 943 F.2d 482, 484 (4th Cir. 1991)).
5

6           62.    This validation requirement is a “significant feature” of the law that aimed to
7
     “eliminate the recurring problem of debt collectors dunning the wrong person or attempting
8
     to collect debts which the consumer has already paid.” See Hernandez v. Williams, Zinman
9

10   & Parham PC, 829 F.3d 1068, 1070 (9th Cir. 2016) (citing S. Rep. No. 95-382, at 4
11
     (1977)).
12
            63.    “To satisfy section 1692g’s requirements, the notice Congress required must
13

14   be conveyed effectively to the debtor.” Terran v. Kaplan, 109 F.3d 1428, 1432 (9th Cir.
15
     1997) (quoting Swanson v. Southern Oregon Credit Serv., Inc., 869 F.2d 1222, 1227 (9th
16
     Cir. 1988)) (internal citations omitted); see also Janetos v. Fulton Friedman & Gullace,
17

18   LLP, 825 F.3d 317, 321 (7th Cir. 2016) (“When § 1692g(a) requires that a communication
19
     include certain information, compliance demands more than simply including that
20
     information in some unintelligible form.”).
21

22          64.    With respect to § 1692g(a)(4), “[t]he statute is clear. The debt collector
23
     ‘shall’ notify the consumer of her right to dispute the debt in writing.” Bishop v. Ross Earle
24
     & Bonan, P.A., 817 F.3d 1268, 1274 (11th Cir. 2016); see also Hooks v. Forman, Holt,
25

26   Eliades & Ravin, LLC, 717 F.3d 282, 286 (2d Cir. 2013) (“[C]onsumers [must] take the

27   extra step of putting a dispute in writing before claiming the more burdensome set of rights
28
     defined in § 1692g(a)(4), (a)(5) and (b).”); Camacho v. Bridgeport Fin. Inc., 430 F.3d


                                         Class Action Complaint - 11
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 12 of 15




1
     1078, 1081 (9th Cir. 2005) (explaining that a consumer can trigger the right to verification

2    “only through written dispute”).
3
            65.      Defendant violated 15 U.S.C. § 1692g(a)(4) by failing to meaningfully
4
     convey to Plaintiff that a dispute of the Debt, or any portion thereof, must be made in
5

6    writing in order to obtain verification of the alleged debt or a copy of a judgment against
7
     Plaintiff.
8
             WHEREFORE, Plaintiff prays for relief and judgment, as follows:
9

10                a) Determining that this action is a proper class action, certifying Plaintiff as
11
                     the class representative of the Initial Dun Class under Rule 23 of the Federal
12
                     Rules of Civil Procedure, and designating this Complaint the operable
13

14                   complaint for class purposes;
15
                  b) Adjudging that Defendant violated 15 U.S.C. § 1692g(a)(4) with respect to
16
                     Plaintiff and the Initial Dun Class;
17

18                c) Awarding Plaintiff and the Initial Dun Class actual damages pursuant to 15

19                   U.S.C. § 1692k(a)(1);
20
                  d) Awarding Plaintiff such additional damages as the Court may allow in the
21

22
                     amount of $1,000, pursuant to § 1692k(a)(2)(B)(i);

23                e) Awarding all other members of the Initial Dun Class such amount as the
24
                     Court may allow, without regard to a minimum individual recovery, not to
25

26
                     exceed the lesser of $500,000 or one percent of the net worth of the debt

27                   collector, pursuant to 15 U.S.C. § 1692k(a)(2)(B)(ii);
28




                                           Class Action Complaint - 12
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 13 of 15




1
                  f) Awarding Plaintiff and/or his counsel reasonable attorneys’ fees and costs

2                    incurred in this action pursuant to 15 U.S.C. § 1692k(a)(3) and Rule 23;
3
                  g) Awarding Plaintiff and the Initial Dun Class pre-judgment and post-
4
                     judgment interest as permissible by law; and
5

6                 h) Awarding such other and further relief as the Court may deem proper.
7
                                        COUNT II
8                              VIOLATION OF 15 U.S.C. § 1692g(b)
9
            66.      Plaintiff repeats and re-alleges each factual allegation contained above.
10
            67.      To ensure debt collectors’ notices meaningfully convey consumers’ rights
11

12   under § 1692g, Congress has further declared that “[a]ny collection activities and
13
     communication during the 30-day period may not overshadow or be inconsistent with the
14
     disclosure of the consumer’s right to dispute the debt or request the name and address of
15

16   the original creditor.” 15 U.S.C. § 1692g(b).
17
            68.      “More importantly for present purposes, the notice must not be
18
     overshadowed or contradicted by accompanying messages from the debt collector.”
19

20   Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142, 148-49 (3d Cir. 2013).
21
            69.      The notice of a consumer’s rights under § 1692g may be “overshadowed” by
22
     language within the validation letter itself. See Gostony v. Diem Corp., 320 F. Supp. 2d
23

24   932, 938 (D. Ariz. 2003) (“The juxtaposition of two inconsistent statements’ renders the
25   notice invalid under § 1692g.”) (quotations removed).
26
            70.      “Courts have recognized FDCPA claims where a defendant has provided
27

28   notice that satisfies the letter, but not the spirit, of the FDCPA requirements.” Williams v.



                                          Class Action Complaint - 13
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 14 of 15




1
     Edelman, 408 F. Supp. 2d 1261, 1271 (S.D. Fla. 2005) (citing Avila v. Rubin, 84 F.3d 222,

2    226 (7th Cir.1996)).
3
            71.      Defendant violated 15 U.S.C. § 1692g(b) by using collection activities and
4
     communications during the 30-day period that overshadow or are inconsistent with the
5

6    disclosure of Plaintiff’s right to dispute the Debt.
7
             WHEREFORE, Plaintiff prays for relief and judgment, as follows:
8
                  a) Determining that this action is a proper class action, certifying Plaintiff as
9

10                   the class representative of the Overshadowing Class under Rule 23 of the
11
                     Federal Rules of Civil Procedure, and designating this Complaint the
12
                     operable complaint for class purposes;
13

14                b) Adjudging that Defendant violated 15 U.S.C. § 1692g(b) with respect to
15
                     Plaintiff and the Overshadowing Class;
16
                  c) Awarding Plaintiff and the Overshadowing Class actual damages pursuant to
17

18                   15 U.S.C. § 1692k(a)(1);

19                d) Awarding Plaintiff such additional damages as the Court may allow in the
20
                     amount of $1,000, pursuant to § 1692k(a)(2)(B)(i);
21

22
                  e) Awarding all other members of the Overshadowing Class such amount as the

23                   Court may allow, without regard to a minimum individual recovery, not to
24
                     exceed the lesser of $500,000 or one percent of the net worth of the debt
25

26
                     collector, pursuant to 15 U.S.C. § 1692k(a)(2)(B)(ii);

27                f) Awarding Plaintiff and/or his counsel reasonable attorneys’ fees and costs
28
                     incurred in this action pursuant to 15 U.S.C. § 1692k(a)(3) and Rule 23;



                                           Class Action Complaint - 14
      Case 2:19-cv-05210-DMF Document 1 Filed 09/18/19 Page 15 of 15




1
                 g) Awarding Plaintiff and the Overshadowing Class pre-judgment and post-

2                   judgment interest as permissible by law; and
3
                 h) Awarding such other and further relief as the Court may deem proper.
4
                                          TRIAL BY JURY
5

6          72.      Plaintiff is entitled to and hereby demands a trial by jury.
7
     Dated: September 18, 2019
8                                                 Respectfully submitted,
9
                                                  s/ Russell S. Thompson, IV
10                                                Russell S. Thompson, IV (029098)
                                                  Thompson Consumer Law Group, PLLC
11
                                                  5235 E. Southern Ave., D106-618
12                                                Mesa, AZ 85206
                                                  Telephone: (602) 388-8898
13
                                                  Facsimile: (866) 317-2674
14                                                rthompson@ThompsonConsumerLaw.com
15
                                                  Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28




                                          Class Action Complaint - 15
